DETAILED ACTION
Claims 1-23 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palshikar et al. (US 2015/0150087 A1) in view of Dozier et al. (US 2009/0070490 A1).

As to claim 1, Palshikar teaches a non-transitory machine-readable storage medium encoded with instructions that, when executed by a processor of a computing system, cause the processor to:

perform a cluster analysis on the plurality of workloads based on the retrieved workloads attributes to generate a plurality of clusters, each cluster comprising identical workloads from the plurality of workloads (DEEBG module determines one or more expression attributes by evaluating the user defined expression using the obtained VM attributes and identity attributes … DEEBG module then groups VM objects based on the determined one or more expression attributes; paragraphs [0013]-[0018]); and
associate the identical workloads in each cluster with at least one security policy to provide security services in the virtualized computing environment (DEEBG module then associates the grouped VM objects with the created one or more security groups to provide the networking and security services in the virtualized computing environment; paragraph [0019]).
Palshikar does not teach perform a distance analysis using the retrieved workload attributes to generate a distance matrix that identifies a distance between each workload and each other workload of the plurality of workloads; and perform the cluster analysis based on the distance matrix.
However, Dozier teaches perform a distance analysis using the retrieved workload attributes to generate a distance matrix that identifies a distance between each workload and each other workload of the plurality of workloads (A node in the network, N, may be a user, software agent, machine, a process, … each node is characterized by a vector of attributes; paragraphs 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Dozier to the system of Palshikar because Dozier teaches a method that allows nodes to be grouped based on attributes of the nodes that are considered more or less important to provide action, activities, or information for user and/or consumption to similar-situated nodes (paragraphs [0015]-[0016]).

As to claim 2, Palshikar teaches apply the at least one security policy to the identical workloads in each cluster (paragraphs [0012], [0019]).

As to claim 3, Palshikar teaches wherein each of the plurality of workloads comprises one of a virtual machine and a container (virtual machines; paragraph [0010]-[0011]).

As to claim 4, Palshikar teaches wherein the workload attributes correspond to parameters selected from a group consisting of workload parameters, operating system parameters, applications running inside workloads, and partner provided attributes for workloads (Example VM attributes are virtual workload parameters, operating system parameters, user configured parameters, applications running on workloads, such as database servers and Web servers and so on, and partner provided attributed for VMs; paragraph [0011]).

As to claim 5, although Palshikar and Dozier does not teach wherein the distance analysis comprises a Levenshtein algorithm, it is well known in the art that the Levenshtein algorithm is used to determine the distance between nodes. Therefore, it would have been obvious to one of ordinary skill in the art that the Levenshtein algorithm could be used by the system of Dozier to determine/analyze the distance between nodes.

As to claim 6, Palshikar teaches wherein the cluster analysis comprises one of a Gaussian-means cluster and an affinity propagation (paragraphs [0014]-[0018]).

As to claim 7, Palshikar teaches wherein each cluster comprising the identical workloads with similar configurations based on the workload attributes (list of VMs who’s name contains the word “windows”; paragraph [0016]).

As to claim 8, Palshikar teaches monitor the workload attributes associated with the plurality of workloads; and when there is a change in a workload attribute associated with a workload, reevaluate performing the distance analysis and the cluster analysis to determine cluster in which the workload to be grouped based on the change in the workload attribute (paragraph [0020]).

As to claim 9, it is the same as the non-transitory machine-readable storage medium claim 1 above except this is a method claim, and therefore is rejected under the same ground of rejection.

As to claims 10 and 12-15, see rejections of claims 2-6 above, respectively.

As to claim 11, see rejection of claim 8 above.

As to claim 16, it is the same as the non-transitory machine-readable storage medium claim 1 above except this is a method claim, and therefore is rejected under the same ground of rejection.

As to claims 17-23, see rejections of claims 2-8 above, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Canali et al. (Automatic Virtual Machine Clustering based on Bhattacharyya Distance for Multi-Cloud Systems) teaches an automated methodology to cluster VMs starting from the usage of multiple resources, assuming no knowledge of the services executed on them. This innovative methodology exploits the Bhattacharyya distance to measure the similarity of the probability distributions of VM resources usage, and automatically selects the most relevant resources to consider for the clustering process.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DIEM K CAO/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        



DC
July 15, 2021